EXHIBIT 9
       UNITED STATES PATENT AND TRADEMARK OFFICE

                       ____________

       BEFORE THE PATENT TRIAL AND APPEAL BOARD

                       ____________

ALCATEL-LUCENT USA INC., CIENA CORPORATION, CORIANT (USA)
INC., CORIANT NORTH AMERICA, LLC, CORIANT OPERATIONS, INC.,
 INFINERA CORPORATION, FUJITSU NETWORK COMMUNICATIONS,
       INC., HUAWEI TECHNOLOGIES CO. LTD., AND HUAWEI
                    TECHNOLOGIES USA INC.,
                          Petitioners,

                             v.

                    OYSTER OPTICS, LLC,
                       Patent Owner.

                      _______________

                     Case IPR2018-00070
                       Patent 8,913,898
                        ____________




                PATENT OWNER’S RESPONSE
                                         TABLE OF CONTENTS



I.     INTRODUCTION ...........................................................................................1

II.    BACKGROUND .............................................................................................7

        A.         Overview of U.S. Patent No. 8,913,898 ................................................7

        B.         Claims in Dispute ................................................................................13

        C.         Claim 14’s Preamble Should Be Treated As Limiting .......................18

III.   THE STATUTES GOVERNING INTER PARTES REVIEW AND
        BOARD REGULATIONS REQUIRE THAT THIS PROCEEDING BE
        DISMISSED ..................................................................................................19

IV.    THE CHALLENGED CLAIMS ARE NOT UNPATENTABLE ................24

        A.         Grounds 1a and 1b Fail .......................................................................24

              1.         Grounds 1a and 1b Also Fail as Petitioners Provide No Valid
                          Motivation Justifying Modification of Corke to Add Separate
                          Transmit and Receive Optical Fibers Based on Swanson .............24

                    a)      A POSITA Would Not Have Modified Corke to Include Fiber
                             Pairs on Each Route, as Alleged by Petitioners ........................27

                    b)      Petitioners and Dr. MacFarlane Should Be Prohibited from
                             Developing a New Theory of Obviousness in Reply ...............31

                    c)      Petitioners’ Theory of Obviousness is Illogical, Unsupported,
                             and Should be Rejected .............................................................34

              2.         Grounds 1a and 1b Fail as Petitioners’ Proposed Combination Fails
                          to Disclose a Transceiver Card Having an Energy Level Detector
                             35

                    a)      Corke Discloses Optical Device Connected to Receivers and
                             Transmitters via Ports ...............................................................35

                    b)      Swanson Does Not Disclose or Suggest Arranging Monitoring
                             and Control Equipment on a Transceiver Card ........................37

                                                          -i-
      3.         Grounds 1a and 1b Fail as Petitioners’ Proposed Combination Fails
                  to Disclose a Transceiver Card Having a Laser .............................40

      4.         Grounds 1a and 1b Fail as Petitioners’ Reliance on a Plurality of
                  Detectors, Each with a Single Threshold, Fails to Show the
                  Claimed Single Energy Level Detector Having a Plurality of
                  Thresholds ......................................................................................42

      5.         Grounds 1a and 1b Fail Because a POSITA Would Not Have
                  Included a Threshold Based on Amplitude in Corke, as Recited in
                  Independent Claim 14 and Dependent Claim 10 ...........................44

      6.         Ground 1a Fails as Petitioners’ Proposed Combination Fails to
                  Show a “Detector Controller” that “Receives an Indication” of a
                  “Threshold Being Crossed,” as Required by Claims 8 and 22 ......48

      7.         Ground 1b Fails as it Relies on Mock in Combination with Choy,
                  Swanson, and Chikama, But Petitioners’ Misguided Combination
                  Fails to Disclose All Claimed Features ..........................................49

B.         Grounds 2a, 2b, and 2c Fail.................................................................51

      1.         Grounds 2a, 2b, and 2c Fail Because Petitioners Fail to Provide
                  Any Legitimate Reason to Modify Choy Based on DeSalvo ........52

            a)       Petitioners allege multiple reasons to modify Choy in view of
                      DeSalvo, but none withstand scrutiny ......................................53

            b)       Petitioners’ rationale—to “counter demultiplexing losses”—
                      fails because Choy’s LRC receives a demultiplexed signal .....56

            c)       Petitioners’ rationale—to benefit “large channel count and high
                      data rate systems” fails because Choy’s LRC operates on a
                      single channel ............................................................................57

            d)       Petitioners’ rationale—to allow “increased transmission
                      distances”—fails because Choy’s LRCs Communicate Short
                      Distances, Directly with Other Cards Within Choy’s Unit ......58

            e)       Petitioners’ rationale—to allow “‘PIN detectors to be used’”—
                      fails as Choy has PINFET detectors. ........................................59



                                                    - ii -
             2.      Ground 2c Fails Because Petitioners Fail to Show Why a POSITA
                      Would Have Used Phase-Modulation of Input Data in the
                      Proposed Combination of Choy, DeSalvo, and Takahashi ............61

             3.      Ground 2a Fails as Petitioners’ Proposed Combination Fails to
                      Show a “Linear or Logarithmic Amplifier Scaling an Output” of a
                      Photodiode, as Required by Claims 5 and 19 ................................63

       C.         Petitioners’ Challenges Fail to Account for the Examiner’s Decision
                   to Allow the ’898 Patent Over Chikama and Choy ............................64

V.    RETROACTIVE APPLICATION OF INTER PARTES REVIEW ON PRE-
       AIA PATENTS IS CONSTITUTIONALLY IMPERMISSIBLE ................65

VI.   CONCLUSION..............................................................................................66




                                                    - iii -
                                    TABLE OF AUTHORITIES



Cases
Eaton Corp. v. Rockwell Int’l Corp.,
      323 F.3d 1332 (Fed. Cir. 2003) .....................................................................19

Harari v. Lee,
     656 F.3d 1331 (Fed. Cir. 2011) .....................................................................43

InTouch Techs., Inc. v. VGO Commc’ns, Inc.,
     751 F.3d 1327 (Fed. Cir. 2014) .....................................................................46

Lemelson v. Gen. Mills, Inc.,
     968 F.2d 1202 (Fed. Cir. 1992) .....................................................................43

NTP, Inc. v. Research In Motion, Ltd.,
      418 F. 3d 1282 (Fed. Cir. 2005) ....................................................................19

Oil States Energy Services, LLC v. Greene’s Energy Group, LLC,
       138 S. Ct. 1365 (2018)...................................................................................65

Personal Web Technologies, LLC v. Apple, Inc.,
     848 F.3d 987 (Fed. Cir. 2017) .......................................................................62

Pitney Bowes, Inc. v. Hewlett-Packard Co.,
      182 F.3d 1298 (Fed. Cir. 1999) .....................................................................19

Polaris Industries, Inc. v. Artic Cat, Inc.,
      882 F.3d 1056 (Fed. Cir. 2018) .....................................................................46

Reuters Ltd. v. FCC,
      781 F.2d 946 (D.C. Cir. 1986) .......................................................................23

SanDisk Corp. v. Memorex Prods., Inc.,
     415 F.3d 1278 (Fed. Cir. 2005) .....................................................................19

SAS Institute Inc. v. Iancu,
      138 S. Ct. 1348 (2018)...................................................................... 20, 21, 22




                                                     - iv -
Stryker Corp. v. Karl Storz Endoscopy America, Inc.,
      IPR2015-00764 (PTAB Sept. 2, 2015) (Paper 13) ........................................60

TRW Automotive U.S. LLC v. Magna Electronics, Inc.,
     IPR2015-00972 (PTAB Sept. 16, 2015) (Paper 9) ........................................60

Statutes
35 U.S.C. § 154(a)(2) .................................................................................................8

35 U.S.C. § 282(a) ...................................................................................................66

35 U.S.C. § 316(a) ...................................................................................................23

35 U.S.C. § 316(a)-(b) ...................................................................................... 22, 23

35 U.S.C. § 316(b) ...................................................................................................23

Rules
37 C.F.R. § 42 ..........................................................................................................21

37 C.F.R. § 42.23(b) ........................................................................................... 3, 31

37 C.F.R. § 42.65(a).................................................................................................53

37 C.F.R. § 42.100(b) ................................................................................................8

37 C.F.R. § 42.108(a)...............................................................................................21

37 C.F.R. § 42.108(b) ..............................................................................................21

37 C.F.R. § 42.108(c)........................................................................................ 20, 21

37 C.F.R. § 42.120 .....................................................................................................1

Other Authorities
M.P.E.P. § 609.02 (Rev. March 2014) ....................................................................65

Office Patent Trial Practice Guide, 77 Fed. Reg. 48,612 (Aug. 14, 2012)....... 21, 22




                                                          -v-
                 PATENT OWNER’S LIST OF EXHIBITS



Exhibit Number                        Exhibit Description

    2001          Prosecution History of U.S. Patent No. 7,620,327

 2002 – 2005      Reserved

    2006          CONSOLIDATION ORDER in Oyster Optics, LLC v.
                  Coriant America Inc., et al., Case 2:16-cv-01302-JRG
                  (E.D. Tex.) issued February 24, 2017

    2007          CONSOLIDATION ORDER in Oyster Optics, LLC v.
                  Coriant America Inc., et al., Case 2:16-cv-01302-JRG
                  (E.D. Tex.) issued May 18, 2017

    2008          CONSOLIDATION ORDER in Oyster Optics, LLC v.
                  Coriant America Inc., et al., Case 2:16-cv-01302-JRG
                  (E.D. Tex.) issued June 22, 2017

    2009          AMENDED DOCKET CONTROL ORDER in Oyster
                  Optics, LLC v. Coriant America Inc., et al., Case 2:16-cv-
                  01302-JRG (E.D. Tex.) issued December 27, 2017

    2010          ORDER DENYING DEFENDANTS’ MOTION TO STAY
                  PENDING INTER PARTES REVIEW in Oyster Optics,
                  LLC v. Coriant America Inc., et al., Case 2:16-cv-01302-
                  JRG (E.D. Tex.) issued December 21, 2017

    2011          DEFENDANT CISCO SYSTEM, INC.’S P. R. 3-3
                  INVALIDITY CONTENTIONS in Oyster Optics, LLC v.
                  Coriant America Inc., et al., Case 2:16-cv-01302-JRG
                  (E.D. Tex.)

    2012          Reserved




                                   - vi -
Exhibit Number                       Exhibit Description

    2013         ALCATEL-LUCENT USA, INC.’S P. R. 3-3
                 INVALIDITY CONTENTIONS in Oyster Optics, LLC v.
                 Coriant America Inc., et al., Case 2:16-cv-01302-JRG
                 (E.D. Tex.)

    2014         CORIANT (USA) INC. ET AL.’S P. R. 3-3 INVALIDITY
                 CONTENTIONS in Oyster Optics, LLC v. Coriant America
                 Inc., et al., Case 2:16-cv-01302-JRG (E.D. Tex.)

    2015         U.S. Patent No. 7,620,327

    2016         U.S. Patent No. 8,374,511

 2017 – 2024     Reserved

    2025         Curriculum vitae of Professor Keith W. Goossen

  2026-2031      Reserved

    2032         Deposition Transcript of Duncan L. MacFarlane, Ph.D.,
                 August 15, 2018

    2033         Declaration of Professor Keith W. Goossen, Ph.D. in
                 support of Patent Owner’s Response

  2034-2099      Reserved

    2100         CLAIM CONSTRUCTION MEMORANDUM AND
                 ORDER in Oyster Optics, LLC v. Coriant America Inc., et
                 al., Case 2:16-cv-01302-JRG (E.D. Tex.)

    2101         MEMORANDUM OPINION AND ORDER in Oyster
                 Optics, LLC v. Coriant America Inc., et al., Case 2:16-cv-
                 01302-JRG (E.D. Tex.)
  2102-2199      Reserved

    2200         Settlement Agreement (Business Confidential
                 Information / Board Only)



                                  - vii -
Exhibit Number                       Exhibit Description

    2201         Joint Motion for Dismissal with Prejudice as to Coriant in
                 Oyster Optics, LLC v. Coriant America Inc., et al., Case
                 2:16-cv-01302-JRG (E.D. Tex.)
    2202         Order on Joint Motion for Dismissal with Prejudice as to
                 Coriant in Oyster Optics, LLC v. Coriant America Inc., et
                 al., Case 2:16-cv-01302-JRG (E.D. Tex.)




                                  - viii -
IPR2018-00070 Patent Owner’s Response

        Pursuant to 37 C.F.R. § 42.120, Patent Owner Oyster Optics, LLC (“Oyster”

or “Patent Owner”) files this Response, setting forth reasons why the Board should

determine that claims 1-25 of U.S. Patent 8,913,898 (the “’898 patent”) are not

unpatentable, contrary to the Petition for inter partes review (“IPR”) filed by

Alcatel-Lucent USA Inc., Ciena Corp., Coriant (USA) Inc., Coriant North

America, LLC, Coriant Operations, Inc., Infinera Corp., Fujitsu Network

Communications, Inc., Huawei Technologies Co. Ltd., and Huawei Technologies

USA Inc. (collectively, “Petitioners”). This Response is also accompanied and

supported by the Declaration of Professor Keith W. Goossen, Ph.D. (Ex. 2033).

I.      INTRODUCTION
        The ’898 patent discloses a transceiver card that includes a transmitter

having a laser, a fiber output, a separate fiber input, a receiver, and an energy level

detector that measures an energy level of an optical signal received via the fiber

input. Per the challenged claims in this proceeding, the energy level detector

includes a plurality of thresholds or a threshold that indicates a drop in amplitude

of the received signal.

        Petitioners’ challenges uniformly fail because the prior art relied upon does

not disclose or suggest the novel structure recited in the claims. The primary

reference of Grounds 1a and 1b, Corke,1 has redundant routes A and B between

1
    Ex. 1206, U.S. Patent No. 5,510,917 to Corke (“Corke”).

                                          -1-
IPR2018-00070 Patent Owner’s Response

nodes, but uses a single fiber on each route for both transmitting and receiving

signals (bidirectional fiber). Corke therefore fails to disclose a fiber input and a

fiber output of any transceiver card. Petitioners propose to modify Corke with

secondary reference Swanson,2 to include separate fiber pairs per route. But Corke

determines whether a route’s fiber is suitable for transmission based on the

intensity of the signal received via that same fiber. As such, a person of ordinary

skill in the art (“POSITA”) would not have modified Corke to use two

unidirectional fibers on each route, as Corke would then be selecting a

transmission route without knowing the condition of the fiber on each route. This

is in direct violation of Corke’s teaching, which stresses the importance of not only

monitoring the signal quality on each fiber, but also monitoring the signal quality

for each wavelength. As Dr. Goossen confirms, Petitioners’ proposed modification

of Corke is completely inconsistent with Corke’s teaching, and would not have

been implemented by a POSITA. Ex. 2033, ¶¶28-51.

        Further, Petitioners and Dr. MacFarlane, Petitioners’ technical declarant,

failed to consider this shortcoming of the proposed combination. On cross-

examination, Dr. MacFarlane discussed his annotation of Corke’s Figure 4

containing his proposed modification. He explained that the additions he made to

Corke’s Figure 4 “were certainly to connect optical fibers for transmission to

2
    Ex. 1207, U.S. Patent No. 6,433,904 to Swanson et al. (“Swanson”).

                                          -2-
IPR2018-00070 Patent Owner’s Response

switch 7,” and also noted that “switch 7 in the annotated Corke figure 4 is being

asked to do more things than the switch in figure 4 of the ’917 patent.” Ex. 2032,

66:5-67:5; 67:11-22. Nevertheless, when asked if his declaration contained a

discussion of switch 7’s operation, he responded: “I do not explicitly describe the

operation of switch 7 in annotated figure 4 in my declaration.” Ex. 2032, 68:15-

22; see also Ex. 2032, 71:22-72:2; 72:11-73:15. He then raised a new theory not

reflected in his annotation of Corke’s Fig. 4, discussed in his declaration, or

advanced in the Petition. Any new theory Petitioners and Dr. MacFarlane pursue

in a reply will be improper and cannot be considered. 37 C.F.R. § 42.23(b).

      Petitioners’ Ground 1a/1b challenges fail for additional reasons, including

Petitioners’ improper interpretation of Swanson’s disclosure regarding interface

cards. Swanson discloses that an interface card (or cards) could have both a

transmitter and a receiver, but Petitioners stretch this disclosure to an unreasonable

limit in order to fit an entire node of Corke’s system onto a card. The result is that

Petitioners fail to demonstrate that a POSITA would find obvious the transceiver

card set forth in the claims, including a transmitter with an energy level detector

arranged on the transceiver card, and separate input and output fibers. The

proposed combinations also lack the features of the claimed energy level detector,

including a plurality of thresholds and a threshold indicating a drop in amplitude of

an optical signal.

                                          -3-
IPR2018-00070 Patent Owner’s Response

        The additional secondary reference of Ground 1a, Chikama,3 is not relied

upon by Petitioners to disclose or suggest these absent features of a single

transceiver card as claimed in independent claims 1 and 14, and does not remedy

the underlying deficiencies of Petitioners’ proposed combination of Corke and

Swanson.

        The primary reference of Grounds 2a, 2b, and 2c, Choy, 4 also fails to

disclose or suggest a transceiver card having all claimed features. Petitioners look

to modify Choy’s laser/receiver card (LRC) to include a preamplifier and a tunable

bandpass filter according to DeSalvo,5 but Choy and DeSalvo are directed to

distinct schemes for demultiplexing received signals. Indeed, Choy’s LRC

receives an optical signal that is already demultiplexed, and passes that signal

directly to a PINFET detector for converting into an electrical signal. On the other

hand, DeSalvo’s printed circuit card assembly receives a multiplexed signal that

requires amplification and filtering to select a single channel before passing the

filtered signal to its optical-to-electric conversion circuit 36. A POSITA faced

3
    Ex. 1208, Chikama et al., “Modulation and demodulation techniques in optical

heterodyne PSK transmission systems,” in Journal of Lightwave Technology, vol.

8, no. 3, pp. 309-322, Mar 1990 (“Chikama”).
4
    Ex. 1210, U.S. Patent No. 5,825,949 to Choy et al. (“Choy”).
5
    Ex. 1211, U.S. Patent No. 6,980,747 to DeSalvo et al. (“DeSalvo”).

                                          -4-
IPR2018-00070 Patent Owner’s Response

with Choy would not have looked to DeSalvo’s disparate scheme to incorporate

unnecessary amplification and filtering, and in fact would have found DeSalvo’s

preamplifier and tunable bandpass filter duplicative of features already possessed

by Choy.

      Casting serious doubt on the logic behind Petitioners’ proposed modification

of Choy in view of DeSalvo, at deposition Dr. MacFarlane was either unable or

unwilling to annotate a clean copy of Choy’s Fig. 3A to add the preamplifier and

tunable bandpass that he proposed to incorporate into Choy from DeSalvo. Ex.

2032, 125:20-128:8. This occurred even though Dr. MacFarlane testified that he

had been preparing for deposition for roughly two weeks, and that he spent the

majority of his time reviewing his declaration. Ex. 2032, 9:16-18; 10:2-11:2. He

also confirmed that he reviewed Choy and DeSalvo in preparation for his

deposition. Ex. 2032, 98:2-4.

      When asked why he would not draw his proposed modification, he

explained that he didn’t “feel comfortable drawing in exact[ly] all the

connections.” Ex. 2032, 126:17-18. He was then asked “How many connections

are needed?” Ex. 2032, 126:20. Without ever answering the question, he stated

instead, “I’d have to think about that.” While he claimed that he thought about that

question “to some extent” while preparing his declaration (Ex. 2032, 127:2), he




                                         -5-
IPR2018-00070 Patent Owner’s Response

remained unable6 or unwilling to recreate his theory for combining Choy at

DeSalvo at deposition.

        The additional secondary references, Takahashi,7 Reiner, 8 and Fatehi,9 are

not relied upon by Petitioners to disclose or suggest the missing features of a single

transceiver card from the asserted grounds, and in any event they do not remedy

the underlying deficiencies of Petitioners’ proposed combinations.

        Petitioners’ challenges against the dependent claims fail for the same

reasons that the challenges against independent claims 1 and 14 fail, and also

contain additional flaws. For example, claims 13 and 25 of the ’898 patent

disclose the use of an optical time-domain reflectometer (“OTDR”) and an optical

splitter for OTDR signals on the transceiver card. To challenge these dependent

claims, Petitioners’ Ground 1b attempts to modify the combination of Corke,

Swanson, and Chikama in view of the Mock10 reference to add a monitoring

6
        “Q: But you can’t draw it, sitting here in front of me today?”

        “A: That’s correct.”

        Ex. 2032, 127:3-5.
7
    Ex. 1212, U.S. Patent No. 5,680,246 to Takahashi et al. (“Takahashi”).
8
    Ex. 1213, U.S. Patent No. 4,419,595 to Reiner (“Reiner”).
9
    Ex 1214, U.S. Patent No. 4,878,726 to Fatehi (“Fatehi”).
10
     Ex. 1209, U.S. Patent No. 5,790,285 to Mock (“Mock”).

                                          -6-
IPR2018-00070 Patent Owner’s Response

feature. But Mock fails to disclose a transceiver card having the claimed “splitter”

for an OTDR as required by these claims, and instead includes wave division

multiplexers (WDMs) in a separate SLGX switch assembly housing, separate from

any transmitter or receiver of Mock. Indeed, Dr. MacFarlane conceded at

deposition that he had not considered the importance of Mock’s disclosure that its

WDMs are arranged in an SLGX switch assembly housing, and not on a

transceiver card. Ex. 2032, 97:6-13. Therefore, these challenges also fail.

      Additionally, the USPTO has already decided that the ’898 patent claims are

patentable over two of the asserted references, Chikama and Choy. Petitioners

failed to disclose to the Board that these two references were already considered by

the Examiner during prosecution. In now asking the Board to reconsider the

Examiner’s correct decision to allow the ’898 patent over these references,

Petitioners make no attempt to show that their interpretation of Chikama or Choy is

different than how the Examiner interpreted them.

      Each of these defects, and other defects in the asserted challenges, are

addressed below.

II.   BACKGROUND

      A.     Overview of U.S. Patent No. 8,913,898
      The ’898 patent was filed on February 5, 2013 and issued on December 16,

2014. The ’898 patent is a continuation of U.S. Patent Application No.


                                        -7-
IPR2018-00070 Patent Owner’s Response

12/590,185, filed on November 4, 2009 (now issued as the ’511 patent), which is a

continuation of U.S. Patent Application No. 10/188,643, filed on July 3, 2002 (now

issued as the ’327 patent), and claims the benefit of U.S. Provisional Patent

Application No. 60/303,932, filed on July 9, 2001. Therefore, the ’898 patent is

not expected to expire prior to any Final Written Decision in this IPR. See 35

U.S.C. § 154(a)(2); 37 C.F.R. § 42.100(b).

      The ’898 patent is entitled “Fiber Optic Telecommunications Card with

Energy Level Monitoring.” The challenged claims 1-25 of the ’898 patent relate

generally to fiber optic telecommunications, and more particularly to a transceiver

card for a telecommunications box having specific components for performing

fiber optic communications with another remotely located transceiver. The

transceiver card includes a transmitter having a laser, a modulator, and a controller;

both a fiber input and a fiber output; two splitters respectively associated with an

energy level detector and with an optical time-domain reflectometer (“OTDR”);

and a receiver. The energy level detector measures an energy level of a received

optical signal. The modulator modulates light from the laser as a function of input

data, and thereby generates a first optical signal for transmission. The energy level

detector includes a plurality of thresholds (according to claim 1) and a threshold

indicating a drop in amplitude of the second optical signal (according to claim 14).




                                         -8-
IPR2018-00070 Patent Owner’s Response

      FIG. 1 of the ’898 patent depicts how a telecommunications box 2 for an

optical multiplexor can be refitted with a transceiver card 1 consistent with the

invention of the ’898 patent. In the depiction of Fig. 1 (emphasis added), faceplate

9 has a fiber connector 109 for

connecting to an output fiber 110 and

an input fiber 111. ’898 patent, 4:11-

29. Fiber 110 and fiber 111 extend

from box 2 to provide

telecommunications (highlighted by

a red oval).




                                         -9-
IPR2018-00070 Patent Owner’s Response




      Figure 2 shows an exemplary embodiment of transceiver card 1, including

the components arranged on the same transceiver card 1, in more detail (emphasis

is again provided to separate outgoing fiber 110 and incoming fiber 111 with a red

oval). Transmitter 10 includes a laser 12 on the transceiver card 1 and modulator

16. Light emitted from the laser 12 passes through the modulator 16 and is

modulated according to the controller 18. Specifically, an electronic controller 18

receives input data 19, and controls modulator 16 to modulate the light from laser

12 as a function of the input data 19. ’898 patent, 4:30-43. The transmitter can

operate in a phase-modulated mode. In this manner, transmitter transmits




                                        -10-
IPR2018-00070 Patent Owner’s Response

modulated optical signals over the outgoing optical fiber 110 via output 109A. Id.,

4:44-52.

      Optical signals transmitted to transceiver card 1 are received at input

connector 109B from incoming fiber 111. Receiver 11, also arranged on the card

1, includes two coupler/splitters 31 and 131, each functioning as a splitter. Splitter

131 allows optical time-domain reflectometer (“OTDR”) 132 on transceiver card 1

to be commanded to continuously operate without interruption or corruption of the

received data stream 34. Splitter 31 splits off a portion of the remaining other

light, directing part of the optical energy to an energy level detector 33 and passes

the residual light to an optical receiver 32. Optical receiver 32 converts the optical

signal to electronic form to recover the electronic data stream 34 as appropriate for

the optical modulation technique employed. ’898 patent, 4:55-5:5.




                                         -11-
IPR2018-00070 Patent Owner’s Response

      The challenged claims of the ’898 patent include an “energy level detector”

arranged on the transceiver card, an embodiment of which is shown above in

Figure 3. There, energy level detector 33 is optically connected between the

receiver 32 and fiber input 111 (optical connection shown as 31). Energy level

detector 33 monitors the light energy in the fiber 111 via the light energy diverted

to the detector by splitter 31. The energy level detector 33 monitors the incoming

light energy in the input optical fiber 111 to indicate a potential optical tap,

tampering, or other degradation of the optical signal. A photodetector converts an

optical signal into an electrical signal. A low pass filter 154 may filter the

electrical signal to provide a signal representing an average optical power. After

filtering the signal, the signal representing the average optical power may be

conditioned and scaled by either a logarithmic or linear amplifier 155. The

configuration allows digital operation regardless of the span length of the optical

fiber. Id., 5:11-46.

      After being scaled by the linear or logarithmic amplifier 155, the electrical

signal is compared to reference voltages by one or more comparators. Comparator

156 will transition from a low to high output when the voltage output from the

logarithmic or linear amplifier 155 exceeds a reference voltage, or upper threshold

163, established by the digital to analog (D to A) converter 158. Conversely,

comparator 157 will transition from a low to high output when the voltage output

                                          -12-
IPR2018-00070 Patent Owner’s Response

from the logarithmic or linear amplifier 155 falls below the reference voltage, or

lower threshold 164, established by the digital to analog converter 159. The output

of OR gate 160 will transition from low to high when the output of either

comparator 156 or comparator 157 transitions from low to high. When the output

of OR gate 160 is high, an alarm may be triggered to indicate that one or more

thresholds has been crossed. Id., 5:60-6:20.

      Elements of an exemplary system are claimed in claims 1-25 of the ’898

patent, reproduced below.

      B.     Claims in Dispute
      In full, challenged claims 1-25 of the ’898 patent recite (with the

highlighting of the elements to be addressed below):

                   1. A transceiver card for a telecommunications
             box for transmitting data over a first optical fiber and
             receiving data over a second optical fiber, the
             transceiver card comprising:
                   a transmitter having a laser, a modulator, and a
             controller configured to receive input data and control the
             modulator to generate a first optical signal as a function
             of the input data;
                   a fiber output optically connected to the
             transmitter and configured to optically connect the first
             optical fiber to the transceiver card;



                                        -13-
IPR2018-00070 Patent Owner’s Response

                 a receiver configured to receive a second optical
           signal from the second optical fiber and to convert the
           second optical signal to output data;
                 fiber input optically connected to the receiver and
           configured to optically connect the second optical fiber
           to the transceiver card; and
                 an energy level detector optically connected
           between the receiver and the fiber input to measure an
           energy level of the second optical signal, wherein the
           energy level detector includes a plurality of thresholds.


                 2. The transceiver card as recited in claim 1
           wherein the energy level detector includes an OR gate.


                 3. The transceiver card as recited in claim 1
           wherein the modulator is a phase modulator.


                 4. The transceiver card as recited in claim 3
           wherein the second optical signal comprises a phase
           modulated optical signal.


                 5. The transceiver card as recited in claim 1
           wherein the energy level detector includes a photodiode
           and a linear or logarithmic amplifier scaling an output
           of the photodiode.




                                       -14-
IPR2018-00070 Patent Owner’s Response

                 6. The transceiver card as recited in claim 1
           wherein the thresholds are programmable.


                 7. The transceiver card as recited in claim 1
           wherein the energy level detector includes a detector
           controller capable of setting values for the thresholds.


                 8. The transceiver card as recited in claim 7
           wherein the detector controller receives an indication of
           a threshold being crossed.


                 9. The transceiver card as recited in claim 1
           wherein the plurality of thresholds bound an acceptable
           energy range for the received second optical signal.


                 10. The transceiver card as recited in claim 1
           wherein the plurality of thresholds indicate a drop in
           amplitude of a phase-modulated signal.


                 11. The transceiver card as recited in claim 1
           wherein the plurality of thresholds indicate an increase in
           an optical energy level.


                 12. The transceiver card as recited in claim 1
           wherein the energy level detector measures optical
           power.


                                        -15-
IPR2018-00070 Patent Owner’s Response

                 13. The transceiver card as recited in claim 1
           further comprising a first splitter splitting the optical
           signal to the energy level detector, and a second splitter
           for an OTDR.


                 14. A transceiver card for a telecommunications
           box for transmitting data over a first optical fiber and
           receiving data over a second optical fiber, the
           transceiver card comprising:
                 a transmitter having a laser, a modulator, and a
           controller configured to receive input data and control the
           modulator to generate a first optical signal as a function
           of the input data;
                 a fiber output optically connected to the
           transmitter and configured to optically connect the first
           optical fiber to the transceiver card;
                 a receiver configured to receive a second optical
           signal from the second optical fiber and to convert the
           second optical signal to output data;
                 a fiber input optically connected to the receiver
           and configured to optically connect the second optical
           fiber to the transceiver card; and
                 an energy level detector configured to measure an
           energy level of the second optical signal, the energy
           level detector including a threshold indicating a drop in
           amplitude of the second optical signal.


                                       -16-
IPR2018-00070 Patent Owner’s Response

                   15. The transceiver card of claim 14 wherein the
           energy level detector is optically connected between the
           receiver and the fiber input.


                   16. The transceiver card as recited in claim
           14 wherein the energy level detector includes an OR
           gate.


                   17. The transceiver card as recited in claim
           14 wherein the modulator is a phase modulator.


                   18. The transceiver card as recited in claim
           14 wherein the second optical signal comprises a phase-
           modulated optical signal.


                   19. The transceiver card as recited in claim
           14 wherein the energy level detector includes a
           photodiode and a linear or logarithmic amplifier scaling
           an output of the photodiode.


                   20. The transceiver card as recited in claim
           14 wherein the threshold is programmable.


                   21. The transceiver card as recited in claim
           14 wherein the energy level detector includes a detector
           controller capable of setting a value for the threshold.


                                       -17-
IPR2018-00070 Patent Owner’s Response

                    22. The transceiver card as recited in claim
             21 wherein the detector controller receives an indication
             of the threshold being crossed.


                    23. The transceiver card as recited in claim 14
             wherein the plurality of thresholds bound an acceptable
             energy range for the received second optical signal.


                    24. The transceiver card as recited in claim
             14 wherein the energy level detector measures optical
             power.


                    25. The transceiver card as recited in claim 14
             further comprising a first splitter splitting the optical
             signal to the energy level detector, and a second splitter
             for an OTDR.
 ’898 patent, 6:52-8:42.
      C.     Claim 14’s Preamble Should Be Treated As Limiting
      As introduced above, claim 14’s preamble recites: “A transceiver card for a

telecommunications box for transmitting data over a first optical fiber and

receiving data over a second optical fiber, the transceiver card comprising … .” As

the Board correctly noted in its Institution Decision, the “transceiver card,” “first

optical fiber,” and “second optical fiber” should be treated as limiting. Paper 14,

19.


                                         -18-
IPR2018-00070 Patent Owner’s Response

       A preamble is limiting if it recites essential structure that is important to the

invention or necessary to give meaning to the claim. NTP, Inc. v. Research In

Motion, Ltd., 418 F. 3d 1282, 1305–06 (Fed. Cir. 2005); SanDisk Corp. v.

Memorex Prods., Inc., 415 F.3d 1278, 1284 n.2 (Fed. Cir. 2005) (citing Pitney

Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)).

Further, “[w]hen limitations in the body of the claim rely upon and derive

antecedent basis from the preamble, then the preamble may act as a necessary

component of the claimed invention.” Eaton Corp. v. Rockwell Int’l Corp., 323

F.3d 1332, 1339 (Fed. Cir. 2003).

       Here, the terms “the transceiver card,” “the first optical fiber,” and “the

second optical fiber” in the body of claim 14 find their antecedent bases in the

preamble. As such, the Board should interpret at least these features of claim 14’s

preamble as limiting.

III.   THE STATUTES GOVERNING INTER PARTES REVIEW AND
       BOARD REGULATIONS REQUIRE THAT THIS PROCEEDING BE
       DISMISSED
       The Petition advanced five separate challenges against claims 1-25 of the

’898 patent, and yet the Board instituted on all challenges and all claims despite

having evaluated only a single claim of a single ground. See Paper 14. In this

manner, the Board’s Decision unlawfully deviated from the Agency’s regulations

requiring a claim-by-claim and ground-by-ground evaluation of the Petition. The


                                          -19-
IPR2018-00070 Patent Owner’s Response

PTO issued its statutorily-required regulations requiring a thorough evaluation of a

petition to promote efficiency (as it would allow a patent owner, petitioner, and the

public to know the Board’s thinking on each of the challenged claims and ground,

which could be used to focus the proceeding on key disputed issues). The Board

cannot simply disregard the PTO’s prior rulemaking, even in view of SAS Institute

Inc. v. Iancu, 584 U.S. ___, 138 S. Ct. 1348 (2018). By proceeding in a manner

contrary to the PTO’s existing regulations, the Board unlawfully proceeded in the

absence of the rulemaking required by statute.

      Further, because the Board did not evaluate every ground and every

challenged claim, the Petition was improperly instituted. Under 37 C.F.R. §

42.108(c), the Board’s governing regulation, “Inter partes review shall not be

instituted for a ground of unpatentability unless the Board decides that the petition

supporting the ground would demonstrate that there is a reasonable likelihood that

at least one of the claims challenged in the petition is unpatentable.” (emphasis

added). Nevertheless, the Board’s Decision on Institution (Paper 14) disregarded

nearly all of Patent Owner’s reasons and evaluated only a single claim—claim

14—against the Petition’s Ground 1a. Paper 14, 20-38. Importantly, the Board

never determined, contrary to its rules, whether Petitioners established a reasonable

likelihood of prevailing on all challenged claims and all grounds.




                                        -20-
IPR2018-00070 Patent Owner’s Response

      In 2012, prior to SAS Institute Inc. v. Iancu, 584 U.S. ___, 138 S. Ct. 1348

(2018), the Director implemented the regulations required by statute (35 U.S.C.

316) in a manner that required claim-by-claim and ground-by-ground evaluation

and permitted claim-by-claim and ground-by-ground institution. See 37 C.F.R. §

42. In particular, 37 C.F.R. § 42.108(a) allowed the Board to “authorize the review

to proceed on all or some of the challenged claims and on all or some of the

grounds of unpatentability asserted for each claim.” Additionally, 37 C.F.R. §

42.108(b) allowed the Board to “deny some or all grounds for unpatentability for

some or all of the challenged claims” prior to institution of inter partes review.

When denying a ground, 37 C.F.R. § 42.108(b) stated that such a “[d]enial of a

ground is a Board decision not to institute inter partes review on that ground.”

Moreover, under the heading “Sufficient grounds,” 37 C.F.R. § 42.108(c) provided

that “Inter partes review shall not be instituted for a ground of unpatentability

unless the Board decides that the petition supporting the ground would demonstrate

that there is a reasonable likelihood that at least one of the claims challenged in the

petition is unpatentable.” (emphasis added).

      In implementing these final rules, the Agency stated, “The Board will

identify the grounds upon which the review will proceed on a claim-by-claim

basis. Any claim or issue not included in the authorization for review is not part of

the review.” See 77 Fed. Reg. 48,689. Indeed, the Agency specifically stated that

                                         -21-
IPR2018-00070 Patent Owner’s Response

the regulations did not adopt comments requesting that “all challenged claims to

be included in the inter partes review when there is a reasonable likelihood of

prevailing with respect to one challenged claim.” See 77 Fed. Reg. 48,702-03.

        Post-SAS, and though required under 35 U.S.C. § 316(a)-(b), the Agency has

not issued new rules that would permit the Board to institute all grounds against all

challenged claims without also determining whether a petitioner established a

reasonable likelihood of prevailing on all challenged claims and all grounds.

Specifically, SAS requires that the Board’s decision on institution be binary; the

Board can either institute on all grounds or deny all grounds. However, the PTO’s

binding regulations only permit a challenge to go forward if it satisfies the

“reasonable likelihood” standard. Therefore, SAS and the Board’s regulations

require that a petition for inter partes review be denied unless every challenge

against every claim meets the threshold. The Board has not completed that review

here.

        SAS cannot be read to endorse the Board’s approach of evaluating only one

claim and one ground in this case. The Supreme Court states: “Once that single

claim threshold is satisfied, it doesn’t matter whether the petitioner is likely to

prevail on any additional claims; the Director need not even consider any other

claim before instituting review.” SAS Institute, 138 S. Ct. at 1356. But in truth,

whether the Director needs to consider more than one claim before instituting

                                          -22-
IPR2018-00070 Patent Owner’s Response

review must be answered through the procedures set forth by statute in 35 U.S.C. §

316(a)-(b), which SAS did not disturb. More importantly, whether the Director

needs to consider more than one claim before instituting review is not the right

question here. Rather, the right question here is whether the Director has informed

the public that he will consider all the claims and grounds before instituting review.

The answer to that question is, undeniably, yes, and that answer is still binding on

this Board. See Reuters Ltd. v. FCC, 781 F.2d 946, 950-51 (D.C. Cir. 1986).

      Under 37 C.F.R. § 42.108(c), the Agency has informed the public, after

consideration of the statutorily-required policy factors, that “Inter partes review

shall not be instituted for a ground of unpatentability unless the Board decides

that the petition supporting the ground would demonstrate that there is a reasonable

likelihood that at least one of the claims challenged in the petition is unpatentable.”

(emphasis added). The Board’s decision to deviate from this existing rule here is

contrary to the mandate of 35 U.S.C. § 316(b) and the Director’s adopted policy

for implementing inter partes review required under 35 U.S.C. § 316(a), and is

impermissible under the law. In effect, the Board has substituted its own judgment

for the statutorily- required rulemaking and Director’s consideration of specifically

enumerated policies. This is an error and the Petition cannot proceed to final

written decision.




                                         -23-
IPR2018-00070 Patent Owner’s Response

IV.   THE CHALLENGED CLAIMS ARE NOT UNPATENTABLE
      Petitioners have failed to establish that each of the challenged ’898 patent

claims are unpatentable over the asserted art. Petitioners’ improper combinations,

whether based primarily on Corke or Choy, lack motivation, rely on incorrect

interpretations of each primary reference and, in any event, fail to disclose all of

the claimed features, including the claimed requirement to arrange the recited

elements on a single “transceiver card.” Additionally, Petitioners’ proposed

combinations are inconsistent with the teachings of the underlying references and

would not have been implemented by a POSITA.

      For these reasons, and as discussed in more detail below, the Board should

conclude that the challenged claims are not unpatentable in light of Petitioners’

challenges.

      A.        Grounds 1a and 1b Fail

           1.     Grounds 1a and 1b Also Fail as Petitioners Provide No Valid
                  Motivation Justifying Modification of Corke to Add Separate
                  Transmit and Receive Optical Fibers Based on Swanson
      Claims 1 and 14 require a “first optical fiber” associated with transmission

and a “second optical fiber” associated with a receiver. ’898 patent, 6:59-61, 6:65-

67, 8:1-3, 8:7-9. Corke, as admitted by Petitioners, uses a “single fiber” and, thus,

fails to disclose these elements of claims 1 and 14. See Pet., 28 (“Corke shows a

single fiber for bi-directional communication … .”); see also Ex. 2032, 36:13-37:1.

      In an attempt to remedy this clear defect, Petitioners allege that based on
                                        -24-
IPR2018-00070 Patent Owner’s Response

Swanson, “a POSITA would have found it obvious, in view of Swanson’s

disclosure, that Corke’s optical device could be implemented in a physical

transceiver card, and that the device could include two separate fibers for

transmission and reception.” Pet., 22 (citing Pet., § IV.D). Section IV.D of the

Petition points to Swanson’s disclosure of fiber arrangements. Pet., 9 (quoting

Swanson, 4:19-24). Swanson specifically discloses that “[t]o achieve bidirectional

transmission, either two fibers can be used (one transmitting in each direction), or

one fiber can be used with the eastbound and westbound traffic on different

wavelengths.” Swanson, 4:21-24.

      Dr. MacFarlane envisions that a combination of Corke and Swanson would

result in a re-designed version of Corke’s Fig. 4 (Ex. 1202, ¶122), shown below

and referred to by the Board as Annotated Corke Figure 4 (Paper 14, 27):




                                        -25-
IPR2018-00070 Patent Owner’s Response



Petitioners analyze a differently annotated version of Corke’s Fig. 4 (Pet., 26-27),

shown below:




While Dr. MacFarlane connects the added transmission fibers to switch 7, the

Petition argues “the port therefore optically connects, using tap coupler 13, the

primary route fiber (and similarly, the secondary route fiber), to transmit circuit 26

in optical device 29.” Pet., 27 (emphasis added).

      In either case, these modifications of Corke deviate fatally from Corke’s

teaching, and a POSITA faced with Corke’s system and Swanson’s two-fiber

embodiment disclosure would not have replaced Corke’s single, bidirectional fiber

with separate fibers. Ex. 2033, ¶¶28-51.

      In particular, and as explained below, Petitioners fail to recognize the


                                         -26-
IPR2018-00070 Patent Owner’s Response

benefits that Corke achieves through the use of single, bidirectional fibers; these

benefits would be lost—for no good reason and in contradiction of the teachings of

Corke—through replacement with separate transmit and receive fibers on each

route.

               a)     A POSITA Would Not Have Modified Corke to Include
                      Fiber Pairs on Each Route, as Alleged by Petitioners
         As introduced above, claim 1’s preamble recites in part, “A transceiver card

for a telecommunications box for transmitting data over a first optical fiber and

receiving data over a second optical fiber.” The body of claim 1 further requires

the claimed “transceiver card” to comprise (in relevant part) “a fiber output

optically connected to the transmitter and configured to optically connect the first

optical fiber to the transceiver card,” and “a fiber input optically connected to the

receiver and configured to optically connect the second optical fiber to the

transceiver card.” (emphasis added). Claim 14 requires similar features.

         Indeed, there is no dispute that claims 1 and 14 require separate transmit and

receive optical fibers, as the Board confirmed in its analysis on claim construction:

         We construe the terms “a transceiver card,” “a first optical fiber,” and

         “a second optical fiber” in the preambles of claims 1 and 14 to be

         claim limitations. Those recitations, respectively, provide antecedent

         bases for the terms “the transceiver card,” “the optical fiber,” and “the

         second optical fiber” in the bodies of the claims.

                                           -27-
IPR2018-00070 Patent Owner’s Response

Paper 14, 19; see also Pet., 21-22, 27; Ex. 1202, ¶¶119, 122, 126, 197.

      However, contrary to Petitioners’ assertion, a POSITA would not have

modified Corke to transmit data over “a first optical fiber” and receive data over “a

second optical fiber” as set forth in the combination of elements recited in claims 1

and 14. Ex. 2033, ¶¶28-51.

      Critically, Corke’s embodiments showing transmission and reception of

optical communications at a common node (see, e.g., Figs. 4 and 7) each use a

single “primary” fiber on Route A operating bidirectionally and a single

“secondary” fiber on Route B, also operating bidirectionally, as confirmed by Dr.

MacFarlane at deposition and endorsed by Dr. Goossen. Ex. 2032, 36:13-37:1; see

also Ex. 2033, ¶28. Corke’s decision to use a single, bidirectional fiber for each

route represents a critical element of its system. In particular, by monitoring the

received signal, Corke is able to determine whether the bidirectional fiber is intact

and capable of successfully carrying a transmitted signal. See Corke, Abstract

(“In bi-directional communication systems, performance of a wave length moving

in one direction through a route determines route quality for transmission in the

other direction, as well.”); see also Corke, 3:1-6; 3:19-30; 4:50-62; 9:8-14

(describing Fig. 7); 12:19-26; Ex. 2032, 73:16-74:17; Ex. 2033, ¶¶31-33. This

allows Corke to evaluate the bidirectional fiber quality, and switch to a redundant

fiber for transmission and reception if the primary bidirectional fiber is damaged or

                                         -28-
IPR2018-00070 Patent Owner’s Response

severed as determined by the detected average intensity of the received signal.

Corke, 1:11-17; 5:42-44; see also Ex. 2032, 45:6-46:8; Ex. 2033, ¶¶31-33.

      This feature of using received signals to control the route for transmitted

signals is reflected in Corke’s preferred bidirectional embodiments. Ex. 2033,

¶¶31-33. In describing Fig. 7, Corke discloses that “[i]f the route A cable is

disturbed or severed, the 1550 nm monitor system detects that condition and

automatically switches to route B. The 1330 nm signal travelling in the opposite

direction is also directed on to the route B cable.” Corke, 9:11-14. Regarding Fig.

8, Corke states, “[i]n this embodiment if route A should fail it would be detected

by the detector 44, which is monitoring the signals from the transmitter 30. The

control device would make the digital comparison, as described above, and upon

determining the intensity at the detector has fallen below the specified digital

threshold value it would switch the switch to access route B, (assuming that route

B monitored status was acceptable). The signal from the transmitter 130 would

then automatically be diverted through route B to the receiver 151, while the

signal from transmitter 30 is received at receiver 50 through route B.” Corke,

9:33-45.

      In arguing for use of separate input/output fibers in Corke based on

Swanson, Petitioners and Dr. MacFarlane fail to recognize Corke’s concern with

monitoring the performance of bidirectional fiber as a whole for wavelength-

                                         -29-
IPR2018-00070 Patent Owner’s Response

dependent performance degradation. Corke, 8:31-49; Ex. 2033, ¶¶34-37; Ex.

2032, 76:15-22; 82:14-83:6. Corke teaches that “monitoring the combined optical

power (at 1300 and 1550 nm) by a single detector can lead to serious signal failure

at one wave length, leading to poor BER [bit error rate] performance being

undetected.” Corke, 8:31-35. This problem is exacerbated in Petitioners’

proposed modification, since the transmit fibers are not monitored and could suffer

different deterioration than receive fibers. Indeed, both Dr. MacFarlane and Dr.

Goossen agree that it is fully possible that a unidirectional transmission fiber, such

as that shown in Dr. MacFarlane’s Annotated Corke Figure 4, could experience

different quality defects than a unidirectional reception fiber in a fiber pair. Ex.

2033, ¶39; Ex. 2032, 83:8-16. Petitioners failed to heed Corke’s teaching by

seeking to modify Corke to include separate input and output fibers, with the input

fibers being unmonitored. This modification would result in Corke’s control unit

10 making a determination on which route to use for transmission without any

data to indicate whether either route’s transmission fiber is intact, contrary to

Corke’s teaching. Ex. 2033, ¶¶48, 50.

      This modification runs afoul of Corke’s teaching to purposefully select a

route for both transmission and reception based on the received signal’s individual

wavelengths. Petitioners would have the control unit 10 deciding on a route for

transmission with even less information than was possessed in the prior art that

                                         -30-
IPR2018-00070 Patent Owner’s Response

Corke is improving on. Ex. 2033, ¶¶38, 41-42. A POSITA, taking Corke for all it

teaches, would not have been motivated to modify Corke to include separate

input/output fibers. Ex. 2033, ¶51.

             b)    Petitioners and Dr. MacFarlane Should Be Prohibited from
                   Developing a New Theory of Obviousness in Reply
      Under the Board’s rules, a Reply may only reply to the Patent Owner’s

Response, and may not present a new theory of obviousness. 37 C.F.R. § 42.23(b).

Despite this prohibition, it is clear from Dr. MacFarlane’s deposition testimony

that new theories are afoot.

      First, when asked about the operation of Corke’s switch 7 in Figure 4, Dr.

MacFarlane confirmed the conditions that would cause switch 7 to shift from the

default position (receiving/transmitting via Route A fiber) to the alternate position

(receiving/transmitting via Route B fiber). Ex. 2032, 40:20-41:20. However, he

previously testified that Corke did not expressly disclose how switch 7 would

operate to route signals received from Mux/Demux 28 for transmission, even

though the operation of switch 7 does not change for transmission and reception of

signals. Ex. 2032, 40:20-41:20.

      Second, when asked about his reason to include Annotated Corke Figure 4

(see Ex. 1202, ¶122), showing two optical fibers for transmission connected to

switch 7, Dr. MacFarlane confirmed that he included this Annotation to illustrate

his proposed modification to Corke. Ex. 2032, 64:17-65:4. He also confirmed that

                                         -31-
IPR2018-00070 Patent Owner’s Response

“the additions [he] made were certainly to connect optical fibers for transmission

to switch 7.” Ex. 2032, 66:5-67:5.11 This is entirely consistent with the Board’s

understanding of the purpose for his Annotation, stating in the Institution Decision:

         We understand that Dr. MacFarlane provided Annotated Corke Figure

         4 to illustrate how separate optical fibers for transmission and

         reception would be implemented in Corke. … Petitioner’s arguments

         are understood by reference to Corke’s Figure 4, which Petitioner

         does cite, with the recognition that each bidirectional single optical

         fiber would have been replaced by two unidirectional optical fibers as

         illustrated by Annotated Corke Figure 4.

Paper 14, 30. At deposition, Dr. MacFarlane was asked whether he ever described

how switch 7 would operate to direct optical signals for transmission according to

Annotated Corke Figure 4, and he agreed that he did not include that discussion in

his declaration. He admitted instead that he does “not explicitly describe the

operation of switch 7 in annotated figure 4 in [his] declaration.” Ex. 2032, 68:15-

22; see also Ex. 2032, 76:15-22; 82:14-83:6; Ex. 2033, ¶49.

         Perhaps recognizing the shortcoming in the obviousness theory reflected in

11
     Dr. MacFarlane reviewed his declaration in preparation for the deposition and

confirmed that he found no errors in the declaration, and identified no changes or

additions that he would have liked to make. Ex. 3032, 14:5-17.

                                           -32-
IPR2018-00070 Patent Owner’s Response

Annotated Corke Figure 4, Dr. MacFarlane began to contradict himself. His earlier

testimony was that he doesn’t “remember a specific teaching” in Corke on how

switch 7 directs the optical signals it receives from mux/demux 28 (Ex. 2032,

40:20-41:11), but when asked to confirm that he “did not explain how that switch

operation … has to be modified in [his] declaration,” Dr. MacFarlane stated that

“Corke is great at teaching that, so no.” Ex. 2032, 72:11-15.

      Dr. MacFarlane’s testimony then diverged even further from his

Annotation’s reliance on switch 7 as the connection port for transmission fibers.

He stated that “one has to be mindful” that “switch 7 in the annotated Corke figure

4 is being asked to do more things than the switch in figure 4 of the ’917 patent.”

Ex. 2032, 67:11-15. But the alleged “things” that the switch 7 is being asked to do

are not discussed in Dr. MacFarlane’s declaration or the Petition. Ex. 2032; 68:15-

22. Then Dr. MacFarlane shifted theories entirely, and suggested somehow using a

3 dB coupler in lieu of switch 7 for transmission fibers, although that theory was

never presented in his original declaration and certainly was not included in his

annotation of figure 4. Ex. 2032, 71:3-72:2 (“Q. Where do you show a 3 dB

coupler in annotated Corke figure 4? A. I don’t.”); see also Ex. 2032, 72:16-73:15.

This is an impermissible shift in theories; it was not included in the Petition or Dr.

MacFarlane’s declaration, and should be rejected by the Board.




                                         -33-
IPR2018-00070 Patent Owner’s Response

             c)     Petitioners’ Theory of Obviousness is Illogical,
                    Unsupported, and Should be Rejected
      As Dr. Goossen notes, a POSITA would have understood that Corke’s use of

a bidirectional fiber on each route, coupled with the decision-making for

transmission based on the received-signal characteristics, allows Corke to select a

fiber for transmission with a significantly reduced risk of signal degradation. Ex.

2033, ¶¶31-33, 39-40. Petitioners and Dr. MacFarlane failed to recognize this

feature of Corke’s invention, and proposed a modification that violates Corke’s

teachings and would have rendered Corke unsuitable by requiring blind selection

of a fiber for transmission. Ex. 2033, ¶41-42. Further, apparently realizing the

error of his original theory, Dr. MacFarlane is now developing new theories of

obviousness long after the permissible time for doing so.

      A POSITA would not have been motivated to modify Corke in view of

Swanson’s disclosure of separate transmit and receive fibers because doing so

would eliminate Corke’s ability to determine if a route’s fiber for transmission is

compromised by monitoring received signals received over that same fiber. Ex.

2033, ¶¶28-51. For these reasons, Petitioners’ challenges based on Corke,

Swanson, and Chikama fail as to claims 1, 3-8, 10-15, 17-23, and 25, and

Petitioners should not be permitted to fabricate a new theory in order to salvage

their clearly-deficient theory as contained in the Petition.



                                         -34-
IPR2018-00070 Patent Owner’s Response

         2.        Grounds 1a and 1b Fail as Petitioners’ Proposed Combination
                   Fails to Disclose a Transceiver Card Having an Energy Level
                   Detector
      Petitioners’ challenges based on Corke in combination with Swanson and

Chikama include another fatal flaw. None of Corke, Swanson, or Chikama

discloses a “transceiver card” having an “energy level detector” as claimed. As

introduced above, independent claims 1 and 14 are directed to a claimed

“transceiver card.” Further, the transceiver card must include an “energy level

detector.” ’898 patent, 7:1-4, 8:10-13. Indeed, this feature appears in each of the

challenged ’898 patent claims, either directly or through dependence from

independent claims 1 and 14. None of Corke, Swanson, and Chikama discloses or

suggests this feature of claims 1 and 14.

              a)     Corke Discloses Optical Device Connected to Receivers and
                     Transmitters via Ports
      Petitioners initially look to Corke for the disclosure of an “energy level

detector,” referencing Corke’s “detectors 15 and a control circuit 10.” Pet., 31.

However, Corke discloses detectors 15 in an optical device or a “module” having

transmit/reception ports or optical connections, and does not disclose detectors 15

on a card. Ex. 2033, ¶60.

      As Dr. Goossen explains, the disclosures of Corke support his opinion that

receivers and transmitters are separate from and connected to the communication

monitoring and control device 6/29 via ports. Id.

                                        -35-
IPR2018-00070 Patent Owner’s Response

      Corke discloses an optical communication system 1 (Corke, 5:38) having a

communication monitoring and control device 6 (Corke, 5:46), and teaches that

optical fibers 4 and 5 are “connected” to the device 6. Corke, 5:44-45; Ex. 2033,

¶60. Thus, optical fibers 4 and 5 are not part of the communication monitoring and

control device 6. This is consistent with Corke’s Fig. 2 embodiment, which

explains that the device 6 connects to primary and secondary optic fibers 4 and 5

“at ports” (Corke, 6:3-4), and that signals passing through the wave division

multiplexer 16 are received at “ports of receivers 8(a) and 8(b).” Corke, 6:18-21.

This is also consistent with Dr. MacFarlane’s deposition testimony, where he

confirmed that tap couplers 13 in Fig. 2 of Corke “connect the device to respective

primary and secondary optical fibers.” Ex. 2032, 26:8-18. In describing the

system “20” of Fig. 3 and the optical communications control device 29 of Fig. 4,

Corke also discloses transmit and receive ports. Corke, 7:64-65 (disclosing

“separate transmit and receive ports 26 and 27”); Figs. 3-4 (identifying the transmit

and receive ports with the shorthand “Tx” and “Rx”); Corke, 7:60 (identifying

“transmit ports 21 and receive ports 22”).

      Relying on a consistent interpretation of the term, “port,” Dr. Goossen

opines that just as Corke teaches that fibers 4 and 5 are not part of the

communication monitoring and control device 6, Corke’s use of the term receiver

“ports” also teaches that the receivers to which these signals are delivered are

                                         -36-
IPR2018-00070 Patent Owner’s Response

connected to the communication monitoring and control device 6 via ports, or

external connection points. Ex. 2033, ¶¶60-61. Additionally, Corke distinguishes

between the “optical monitoring system” and “receiving telecommunications

equipment” in claims 14 and 16 (Corke, 12:65-13:4; 13:16-22), and distinguishes

between “monitoring and control equipment” and “receiver equipment” in the

specification. Corke, 10:67-11:2. As Dr. Goossen notes, these usages confirm that

Corke is disclosing the monitoring and control device/equipment to be distinct

from the transmit and receive equipment. While Corke does refer to “transmit

circuits 26” in reference to Corke’s Fig. 4 (Corke, 8:5-10), Dr. Goossen states that

“a POSITA would understand that statement as distinguishing Fig. 4 from the

device 6 of Figs. 1a and 1b of Corke, which does not include transmit capabilities.”

Ex. 2033, ¶61.

      However, Petitioners fail to appreciate these disclosures and instead treat

Corke’s monitoring and control device/equipment as integrated with its transmit

and receive equipment.

                   b)     Swanson Does Not Disclose or Suggest Arranging
                          Monitoring and Control Equipment on a Transceiver
                          Card
      As noted above, Petitioners propose two modifications of Corke based on

Swanson, one in an attempt to provide “separate optical fibers” “for transmission

and reception,” and the other in an attempt to implement Corke’s “optical device”


                                        -37-
IPR2018-00070 Patent Owner’s Response

“in a physical transceiver card.” Pet., 21-22. But relevant to Petitioners’

modification to arrange Corke’s monitoring and control device/equipment on a

common card its transmit and receive equipment , Swanson discloses only that “[a]

bidirectional interface may consist of one card having both a transmitter and a

receiver, or it may be packaged on multiple cards.” Swanson, 4:31-34. No

mention of an “energy level detector” is provided in Swanson. Yet Petitioners

argue that “a POSITA would have found it obvious, in view of Swanson’s

disclosure, that Corke’s optical device could be implemented in a physical

transceiver card, and that the device could include two separate fibers for

transmission and reception.” Pet., 22 (emphasis added). But Swanson specifically

does not disclose or suggest arranging an entire “optical device” onto a transceiver

card, and only discloses that a transmitter and a receiver could be arranged on a

single card (or on multiple cards).

      Swanson provides a description of a “prior art point-to-point WDM system

10.” Swanson, 3:65-66 (referencing Fig. 1). Swanson refers to “WDM

transmitters 14a through 14n,” which “convert electrical signals received from the

respective data sources 12a-12n to optical signals.” Swanson, 4:1-3. Swanson’

Fig. 1 also includes “receiver 22,” “which optically demultiplexes the optical

signal to produce a plurality of optical signals.” Swanson, 4:11-12. Swanson then

notes that system of Fig. 1 may provide “bidirectional transmission,” using “either

                                        -38-
IPR2018-00070 Patent Owner’s Response

two fibers … or one fiber” and that a “bidirectional interface may consist of one

card having both a transmitter and a receiver, or it may be packaged on multiple

cards.” Swanson, 4:19-34.

      Swanson, however, does not describe which elements are provided in a

receiver that “optically demultiplexes the optical signal to produce a plurality of

optical signals.” Swanson, 4:11-12. And other elements in Swanson are identified

as distinct from receiver 22 in Swanson, including “optical to electrical converters

24a-24n,” which “output electrical signals to respective data sinks 26a-26n.”

Swanson, 4:14-16. Ex. 2033, ¶63. At deposition Dr. MacFarlane mentioned that

Swanson’s use of forward error correction (FEC) also suggested an energy level

detector. Ex. 2032, 50:14-52:3. But Swanson also distinguishes between Receiver

22 and the FEC decoder 42, and in any event, FEC decoder 42 is downstream of

the optical-to-electrical converters 24a-24n, and receives electrical signals rather

than optical signals. Ex. 2033, ¶64. Accordingly, Swanson does not suggest that

“optical to electrical converters” or an FEC decoder are provided on a single card

with receiver 22, and Swanson can hardly be relied upon to suggest that the

claimed “energy level detector” should be combined on a single card with a

receiver.

      Applying this teaching to Corke, which also distinguishes between the

transmitter ports (Tx) 26 and receiver ports (Rx) 27 from the device containing the

                                         -39-
IPR2018-00070 Patent Owner’s Response

detectors 15, a POSITA would not have been motivated to arrange Corke’s

detectors 15 and control unit 10 on a transceiver card.

      Thus, the motivation presented by Petitioners for allegedly including an

energy level detector on a card along with the other elements of claims 1 and 14

cannot withstand scrutiny. Corke fails to support this modification, as do

Petitioners’ secondary references, Swanson and Chikama.

      Accordingly, Petitioners’ challenges against claims 1, 3-8, 10-15, 17-23, and

25 based on Corke, Swanson, and Chikama fail for this reason as well.

          3.    Grounds 1a and 1b Fail as Petitioners’ Proposed Combination
                Fails to Disclose a Transceiver Card Having a Laser
      Petitioners’ challenges 1a and 1b based on Corke in combination with

Swanson and Chikama include another fundamental flaw. As introduced above,

independent claims 1 and 14 are directed to a claimed “transceiver card.” Further,

the transceiver card must include “a transmitter having a laser” on the transceiver

card. In proposing a combination of Corke, Swanson, and Chikama, Petitioners

gloss over the failure of these references, either alone or in combination, to

disclose or suggest this feature of claims 1 and 14.

      Corke discloses transmit and receive ports 26 and 27, but do not specifically

disclose elements of either. Swanson only discloses a transmitter and a receiver on

a transceiver card, but neither discloses nor suggests a “laser.” Petitioners then

rely on Chikama to disclose phase modulation using a laser and an “external

                                         -40-
IPR2018-00070 Patent Owner’s Response

modulator.” Pet., 24-25. Similar to Corke’s deficiency in this regard, the Petition

does not allege that the laser and “external modulator” of Chikama exists on a

“transceiver card.”

      Petitioners’ obviousness conclusion for the “transmitter having a laser”

limitation also does not mention placing a “transmitter having a laser” on a

“transceiver card.” Pet., 25-26. Petitioners allege that “a POSITA would have

found it obvious, in view of Chikama, to include a laser in Corke’s transmitter that

generates optical light, a modulator that modulates the optical output of the laser,

and a controller that controls the modulator operation based on data input to the

transmitter,” without addressing the requirement of placing a laser on the claimed

“transceiver card.” Id. Thus, two of the asserted references of this challenge—

Corke and Chikama—fail to disclose this feature of the claims.

      As noted above, Petition’s analysis of the “transmitter having a laser”

element (see Pet., 23-26) fails to discuss the Swanson reference. For the sake of

completeness, Swanson also fails to support the inclusion of a laser on a

transceiver card. Swanson provides a description of a “prior art point-to-point

WDM system 10.” Swanson, 3:65-66 (referencing Fig. 1). Swanson refers to

“WDM transmitters 14a through 14n,” which “convert electrical signals received

from the respective data sources 12a-12n to optical signals.” Swanson, 4:1-3.

Swanson’ Fig. 1 also includes “receiver 22,” “which optically demultiplexes the

                                         -41-
IPR2018-00070 Patent Owner’s Response

optical signal to produce a plurality of optical signals.” Swanson, 4:11-12.

Swanson then notes that system of Fig. 1 may provide “bidirectional transmission,”

using “either two fibers … or one fiber” and that a “bidirectional interface may

consist of one card having both a transmitter and a receiver, or it may be packaged

on multiple cards.” Swanson, 4:19-34. Swanson, however, does not describe

which elements are provided in a transmitter to “convert electrical signals … to

optical signals,” and, in particular, there is no disclosure or suggestion of a card

with a “transmitter having a laser” in Swanson.

      Accordingly, Petitioners’ challenges against claims 1, 3-8, 10-15, 17-23, and

25 based on Corke, Swanson, and Chikama fail.

          4.    Grounds 1a and 1b Fail as Petitioners’ Reliance on a Plurality
                of Detectors, Each with a Single Threshold, Fails to Show the
                Claimed Single Energy Level Detector Having a Plurality of
                Thresholds
      Petitioners’ challenge based on Corke, Swanson, and Chikama fails for

another reason. As required by claim 1, “an energy level detector” is provided “to

measure an energy level of the second optical signal” and “the energy level

detector includes a plurality of thresholds.” ’898 patent, 7:1-4. By its plain

language, claim 1 requires an energy level detector to measure an energy level of

an optical signal and include a plurality of thresholds. This does not encompass

multiple energy level detectors for measuring multiple optical signals, where each

of the multiple energy level detectors has a threshold. The correct interpretation is

                                         -42-
IPR2018-00070 Patent Owner’s Response

consistent with Fig. 3 of the ’898 patent, which depicts multiple thresholds (163,

164) being compared to a measured energy level (output of element 155)

(emphasis added):




See also ’898 patent, 5:60-6:2, 6:14-17. As the claim language and specification

are in accord, it is entirely appropriate to construe claim 1 to require that a single

detector measure an optical signal and include a plurality of thresholds. See

Harari v. Lee, 656 F.3d 1331, 1341 (Fed. Cir. 2011) (“When the claim language

and specification indicate that ‘a’ means one and only one, it is appropriate to

construe it as such even in the context of an open-ended ‘comprising’ claim”).

      Petitioners failed to construe this element, which itself should render their

challenge deficient. See Lemelson v. Gen. Mills, Inc., 968 F.2d 1202, 1206 (Fed.

Cir. 1992) (“It is elementary in patent law that, in determining whether a patent is
                                          -43-
IPR2018-00070 Patent Owner’s Response

valid and, if valid, infringed, the first step is to determine the meaning and scope of

each claim in suit.”). Moreover, Petitioners have applied Corke’s multiple

detectors, each with a single threshold, against this element, seeking to relabel the

multiple detectors 15 and a control unit as part of a single “energy level detector

circuit.” Pet., 31-33. Such an application of Corke to the “energy level detector”

element is unreasonable, as such a grouping of Corke’s elements would still not

show that a plurality of thresholds is associated with a single measurement of an

optical signal. Indeed, Petitioners admit that “Corke’s detectors 15 measure the

power of received optical signals” and that a control unit compares “power

measured by each detector to ‘a pre-set level’” (Pet., 32, emphasis added). There

simply is no single “detector” in Corke, and no single measurement of an optical

signal, that is associated with a plurality of thresholds.

      For this reason as well, Petitioners’ challenge of claim 1 (and its dependent

claims) based on Corke, Swanson, and Chikama fails.

          5.     Grounds 1a and 1b Fail Because a POSITA Would Not Have
                 Included a Threshold Based on Amplitude in Corke, as Recited
                 in Independent Claim 14 and Dependent Claim 10
      Petitioners’ challenge based on Corke, Swanson, and Chikama fails for

another reason. As required by independent claim 14, the “energy level detector

[is] configured to measure an energy level of the second optical signal,” and the

energy level detector includes “a threshold indicating a drop in amplitude of the


                                          -44-
IPR2018-00070 Patent Owner’s Response

second optical signal.” Claim 10, which depends from claim 1, recites that “the

plurality of thresholds indicate a drop in amplitude of a phase-modulated signal.”

      Petitioners assert that the claimed “energy level” feature of claim 14 is

disclosed by Corke. Specifically, Petitioners assert that “Corke describes that the

detector circuit in its optical device includes detectors 15 to measure power levels

of received optical signals.” Pet., 33 (citing Ex. 1202, ¶¶158-59). More

specifically, Corke explains that, “[t]he detector is selected to detect the average

intensity of the signal at the selected wave length for comparison with a threshold

value of the minimum signal intensity acceptable.” Corke, 2:47-49 (emphasis

added). But Petitioners fail to explain how Corke’s disclosures relating to average

intensity could be interpreted as disclosing the amplitude-based threshold recited in

the challenged claims. See Pet., 33, 38-39.

      Dr. MacFarlane asserts that Corke’s “control unit 10 determines if the

measured intensity ‘drops below a pre-set level’” and states that he “believe[s] that

a POSITA would have understood, based on the disclosure of Corke, that Corke

teaches that the energy level detector includes ‘a threshold indicating a drop in

amplitude of the second optical signal,’ as recited in claim element [14e].” Ex.

1202, ¶¶159, 176-77. Absent from Dr. MacFarlane’s testimony is any sufficient

analysis to explain why a measurement of average intensity in Corke’s system

relates to a “drop in amplitude,” or even the relationship between average

                                         -45-
IPR2018-00070 Patent Owner’s Response

“intensity” and “amplitude” in Corke’s system (or in the combination of Corke,

Swanson, and Chikama asserted by Petitioners). Even assuming a POSITA could

measure other characteristics, such as the amplitude of a signal, Petitioners have

provided no evidence that a POSITA would have been motivated to measure a

drop in amplitude of the signal in the proposed Corke-based combination. See

Polaris Industries, Inc. v. Artic Cat, Inc., 882 F.3d 1056, 1068 (Fed. Cir. 2018)

(criticizing a focus “on what a skilled artisan would have been able to do, rather

than what a skilled artisan would have been motivated to do at the time of the

invention") (emphasis in original) (citing InTouch Techs., Inc. v. VGO Commc’ns,

Inc., 751 F.3d 1327, 1352 (Fed. Cir. 2014)).

      Further, a POSITA would not have implemented a detector threshold

according to signal amplitude in Corke. In systems that employ amplitude

modulation, the amplitude of the optical signals drops and rises based on the

information to be transmitted. Ex. 2033, ¶55. Generally, in an amplitude

modulation system, the amplitude or intensity of a carrier signal is changed

between a low and high state to communicate a zero or a one. Id.

      As Dr. Goossen states, Corke’s system employs a form of amplitude

modulation. Ex. 2033, ¶56. Phase modulation systems require more components

and more complex components, and thus are more costly. Id. Corke is mainly

considering applications such as cable TV (“CATV,” col. 10, line 48), for which

                                        -46-
IPR2018-00070 Patent Owner’s Response

costs must be minimized. Id. Indeed, Corke is greatly concerned with reducing

cost, as discussed at col. 9, line 18, and col. 6, line 63. Id. Thus, Dr. Goossen

believes that Corke discloses an amplitude modulation system, and Dr. MacFarlane

presents no contrary theory in his declaration. Id.

      Because the purpose of Corke’s intensity threshold is to determine a fault in

the fibers of Route A and Route B, Dr. Goossen explains that a POSITA would not

have implemented a system to detect a failure triggered by a “drop in amplitude”

of an amplitude-modulated optical signal. Ex. 2033, ¶57. A drop in amplitude of

an amplitude-modulating signal occurs to communicate the data encoded in the

signal to the receiver. Id. Corke’s detector detects “average intensity,” provides a

threshold to determine if it falls below the “minimum signal intensity acceptable,”

but does not set any threshold to detect a “drop in amplitude.” The use of an

“average intensity” threshold in Corke allows Corke to be used in systems that

employ amplitude modulation, but a POSITA would not have modified this

threshold to be triggered by a drop in amplitude since that change would have

eliminated Corke’s monitoring ability in a system that uses amplitude modulation.

Ex. 2033, ¶¶57-58.

      Accordingly, Petitioners’ challenges based on Corke, Swanson, and

Chikama fail as to claims 10 and 14, 15, 17-23, and 25 based on these references.




                                         -47-
IPR2018-00070 Patent Owner’s Response

          6.    Ground 1a Fails as Petitioners’ Proposed Combination Fails to
                Show a “Detector Controller” that “Receives an Indication” of
                a “Threshold Being Crossed,” as Required by Claims 8 and 22
      Petitioners’ challenge to dependent claims 8 and 22 based on Corke,

Swanson, and Chikama also fails. Claims 7, which depends from claim 1, require

“a detector controller capable of setting values for the thresholds.” Claim 21,

which depends from claim 14, requires “a detector controller capable of setting a

value for the threshold.” Claims 8 and 22, which respectively depend from claims

7 and 21, further require that “the detector controller receives an indication” of a

“threshold being crossed.” (emphasis added).

      Petitioners rely on the “control unit 10” to satisfy the “detector controller of

claims 7 and 21. Pet., 37. Petitioners then note that Corke discloses “digital

comparators” and argue that a “POSITA would have found it obvious that …

control unit 10 receives the output of the digital comparators.” Pet., 38 (citing Ex.

1202, ¶¶174-175). But Petitioners ignore that Corke’s “digital comparators” are

part of control unit 10 and, thus, control unit 10 does not “receive” an indication of

a threshold being crossed. The actual location of the comparators in Corke is

confirmed by Petitioners’ declarant, Dr. MacFarlane, who testified, “I believe that

a POSITA would have understood, based on Corke’s disclosure, that the threshold

comparisons are performed by the control unit, which sends a signal to the optical

switch based on the results of the comparison.” Ex. 1202, ¶175 (emphasis added).


                                         -48-
IPR2018-00070 Patent Owner’s Response

Although Dr. MacFarlane then concludes “a POSITA would have understood that

the comparator output indicates to the control unit whether a threshold value has

been crossed by the received optical signal” because the control unit sends the

signal based on the comparisons, he completely fails to explain how a signal can be

“received” by the same unit that generated it (and which is capable of setting

values for the thresholds). Id. Moreover, to the extent Petitioners are relying on a

theory of obviousness, neither they nor their declarant explain why a POSITA

would have been motivated to relocate the digital comparators of Corke outside of

the “detector controller” purported to exist in Corke’s control unit 10.

      Accordingly, Petitioners’ challenges based on Corke, Swanson, and

Chikama fail, and no trial should be instituted against claims 8 and 22 based on

these references.

          7.     Ground 1b Fails as it Relies on Mock in Combination with
                 Choy, Swanson, and Chikama, But Petitioners’ Misguided
                 Combination Fails to Disclose All Claimed Features
      Claim 13 depends from claim 1, and recites “[t]he transceiver card as

recited in claim 1 further comprising a first splitter splitting the optical signal to

the energy level detector, and a second splitter for an OTDR.” (emphasis added).

Claim 25 depends from claim 14, and similarly requires the claimed “transceiver

card” of claim 14 to further comprise “a second splitter for an OTDR.” Petitioners

acknowledge that Corke, Swanson, and Chikama fail to disclose these features


                                          -49-
IPR2018-00070 Patent Owner’s Response

(Pet., 40-41), and contend that a POSITA “would have been motivated, based on

Mock’s teachings, to include a second tap coupler or splitter for an OTDR signal in

Corke’s optical device to enable identifying the location of a fault.” Pet., 42-43.

      But this misguided combination fails to disclose every feature of the

challenged claims. Both the WDM 22 and WDM 26 are arranged in an SLGX

switch assembly 19, which is arranged along a receiver path (or fiber) 16, and

separately from a receiver location 18. As Dr. Goossen explains, WDMs 22, 26,

and 28 are each arranged in an SLGX switch assembly 19 along the fiber

according to Mock’s Fig. 1. Ex. 2033, ¶67. Additionally, Mock’s SLGX switch

assembly “houses [the] monitor photodiode 21” and Mock makes clear that the

WDMs 22, 26, and 28 are arranged in the switch assembly housing, referred to as

the SLGX switch assembly, and are not co-located with any transmitter or receiver

on a transceiver card. Ex. 2033, ¶67; Mock, 5:42-43. Notably, Dr. MacFarlane

admitted at deposition that he had not considered that teaching, and did not know

whether an SLGX switch assembly constitutes a housing. Ex. 2032, 97:12-97:13.

      Neither Corke, Swanson, Chikama, nor Mock discloses arranging the

WDMs on a transceiver card rather than in the SLGX switch assembly. Therefore,

it would not have been obvious to relocate the WDMs of Mock from an SLGX

switch assembly and arrange them on a transceiver card. Thus, Corke, Swanson,

and Chikama in view of Mock fails to disclose either WMD 22 or WDM 26 on a

                                         -50-
IPR2018-00070 Patent Owner’s Response

single “transceiver card” with the other claimed elements of claims 1 or 14.

Indeed, Petitioners fail to even consider the requirement that the claimed “splitter

for an OTDR” in claims 13 and 25 must be arranged on the same “card” appearing

in the respective independent claim.

      In sum, these defects in the obviousness analysis confirm that a POSITA

faced with Corke, Swanson, Chikama, and Mock would not have been motivated

to arrange all the claimed elements of claims 13 and 25, as arranged in the claims.

For these many reasons, including the underlying defects of their Ground 1a

challenges, of claims 1 and 14, Petitioners’ Ground 1b challenges to claims 13 and

25 must fail.

      B.        Grounds 2a, 2b, and 2c Fail
      As introduced above, Choy and DeSalvo implement different schemes for

demultiplexing and processing multiplexed signals. As Dr. Goossen explains,

DeSalvo implements a Broadcast-and-Select scheme whereby a printed circuit card

assembly 31 receives a multiplexed signal, amplifies the signal and passes it

through a tunable bandpass filter that selects a desired channel. Ex. 2033, ¶71.

The selected channel is the passed to an optical-to-electrical conversion circuit for

processing. Id. On the other hand, Choy receives the multiplexed signal at a

WDM unit having a grating for demultiplexing the signal. Ex. 2033, ¶70. The

demultiplexed signals are then each passed to a corresponding laser/receiver card


                                         -51-
IPR2018-00070 Patent Owner’s Response

(LRC), which routes the signal directly to a PINFET detector for optical-to-

electrical conversion. Ex. 2033, ¶¶70, 72-73. Thus, unlike DeSalvo printed circuit

card assemblies, Choy’s LRCs do not receive multiplexed signals and do not need

to preamplify the received signal prior to detection. Ex. 2033, ¶¶70, 72-72, 76.

      Because these references apply different schemes for demultiplexing and

selecting a desired channel for processing, the preamplification and filtering

disclosed in DeSalvo would not have been added to Choy as explained below.

         1.     Grounds 2a, 2b, and 2c Fail Because Petitioners Fail to Provide
                Any Legitimate Reason to Modify Choy Based on DeSalvo
      Casting serious doubt on the logic behind Petitioners’ proposed modification

of Choy in view of DeSalvo, at deposition Dr. MacFarlane was either unable or

unwilling to annotate a clean copy of Choy’s Fig. 3A to add the preamplifier and

tunable bandpass that he proposed to incorporate into Choy from DeSalvo. Ex.

2032, 125:20-128:8. This occurred even though Dr. MacFarlane testified that he

had been preparing for deposition for roughly two weeks, and that he spent the

majority of his time reviewing his declaration. Ex. 2032, 9:16-18; 10:2-11:2. He

also confirmed that he reviewed Choy and DeSalvo in preparation for his

deposition. Ex. 2032, 98:2-4.

      When asked why he would not draw his proposed modification, he

explained that he didn’t “feel comfortable drawing in exact[ly] all the

connections.” Ex. 2032, 126:17-18. He was then asked “How many connections

                                        -52-
IPR2018-00070 Patent Owner’s Response

are needed?” Ex. 2032, 126:20. Without ever answering the question, he stated

instead, “I’d have to think about that.” While he claimed that he thought about that

question “to some extent” while preparing his declaration (Ex. 2032, 127:2), he

remained unable12 or unwilling to recreate his theory for combining Choy at

DeSalvo at deposition. In light of this testimony on cross-examination, Dr.

MacFarlane’s declaration in support of the Petition combination should be given

little to no weight under the Board’s regulations. 37 C.F.R. § 42.65(a),

             a)    Petitioners allege multiple reasons to modify Choy in view
                   of DeSalvo, but none withstand scrutiny
      Petitioners begin with Choy, alleging that it discloses a “laser/receiver card

with transmitter and receiver sections” (Pet., 11). Though Dr. MacFarlane

inexplicably could not recall the specifics of the proposed modification to Choy at

deposition, Petitioners seek to place a portion of DeSalvo’s optical receiver

arrangement on Choy’s laser/receiver card (referred to in Choy as an “LRC”),

where that arrangement uses an erbium doped fiber amplifier (EDFA) and a

tunable bandpass filter. Pet., 13. Petitioners’ proffered reasons to incorporate

DeSalvo’s EDFA preamplifier and tunable bandpass filter include:


12
      “Q: But you can’t draw it, sitting here in front of me today?”

      “A: That’s correct.”

      Ex. 2032, 127:3-5.

                                        -53-
IPR2018-00070 Patent Owner’s Response

      -to “counter demultiplexing losses,”

      -to benefit “large channel count and high data rate systems,”

      -to allow “increased transmission distances,” and

      -to allow “‘PIN detectors to be used.’”

Pet., 14-16. But these reasons are each an improper excuse made to proceed to the

next step of Petitioners’ analysis.

      Not satisfied with an LRC having DeSalvo’s EDFA arrangement, Petitioners

further seek to modify DeSalvo’s EDFA arrangement to add two of Takahashi’s

“multiple EDFA structures, which include circuitry that measure input optical

signal power, and compare the power to one or more reference values.” Pet., 16-

19. Only when each of these steps are followed do Petitioners argue a POSITA

would have been in possession of the combination sought by Petitioners.

      Petitioners’ proposed combination has a number of defects, and the

combination falls apart because each of the alleged benefits of DeSalvo’s EDFA

arrangement are either features inapplicable to Choy’s LRC or features that Choy’s

LRC already has. Ex. 2033, ¶¶69-93. As correctly noted by Dr. Goossen, a

POSITA faced with Choy and DeSalvo, would not have implemented the

modifications proposed by Petitioners. Fig. 2 of DeSalvo, reproduced below,




                                       -54-
IPR2018-00070 Patent Owner’s Response

depicts the arrangement Petitioners seek to add to Choy:




DeSalvo’s EDFA circuit processes multiplexed signals. DeSalvo, 4:44-45 (“The

receiver, in one aspect of the invention, uses a single input fiber with multiple

wavelengths.”). The multiplexed signal on the input fiber is then amplified using

an EDFA preamplifier. DeSalvo, 4:45-47 (“a low noise, gain flattened erbium

doped fiber amplifier that acts as a preamplifier”). After the multiplexed signal is

amplified, the signal is demultiplexed. DeSalvo, 4:47-48 (“a low loss

demultiplexer with minimal variation in channel-to-channel output power”). The

demultiplexing is performed by the “tunable bandpass filter” element 34 in

DeSalvo’s Fig. 2. DeSalvo, 6:49-57. A receiver, which includes a PIN detector,




                                         -55-
IPR2018-00070 Patent Owner’s Response

acts on the demultiplexed signal. DeSalvo, 4:49-50 (“A receiver array then

follows and includes in each receiver a PIN detector and high speed electronics”).

             b)    Petitioners’ rationale—to “counter demultiplexing losses”—
                   fails because Choy’s LRC receives a demultiplexed signal
      Comparing DeSalvo’s arrangement with Choy’s LRC, Choy’s LRC receives

a signal having a single channel. Pet., 50-51 (“Choy teaches that the receiver

section of LRC 20 includes connector 54 … that receives a demultiplexed optical

signal from grating 24 via a second single mode optical fiber”); see also Choy, 3:1-

3; ~4:42-44 (disclosing that each IOC/ LRC pair is associated with only a single

channel). Thus, Choy’s LRC does not face “demultiplexing losses” like DeSalvo

has, because Choy’s LRC does not perform demultiplexing. Correctly applying

DeSalvo’s teaching to Choy would have, at most, supported incorporating a

preamplifier before Choy’s demultiplexer of grating 24, but not into Choy’s LRC.

Ex. 2033, ¶¶80, 84-85, 87. However, this modification would not satisfy the

elements of the challenged claims requiring the claimed “energy level detector” to

be on the transceiver card, or optically connected between the fiber input and the

receiver on the transceiver card.

      Dr. MacFarlane contends that the presence of the demultiplexer in DeSalvo,

specifically tunable bandpass filter 34, does not detract from the benefits of adding

an EDFA arrangement to Choy’s LRC. He states, “a POSITA would have

understood that this additional functionality of the bandpass filter—to filter out

                                         -56-
IPR2018-00070 Patent Owner’s Response

EDFA noise—would make such a bandpass filter useful as an optional component

in an optical receiver that already receives a demultiplexed signal” and “would still

be useful to remove the EDFA noise from the optical signal output by the EDFA

preamplifier.” Ex. 1202, ¶92.

      This reasoning makes no sense regarding Choy’s single channel LRC, which

has already received a demultiplexed signal (i.e. a filtered signal) from the

demultiplexer of grating 24. See Ex. 2032, 103:4-10, 104:7-19, 117:6-10, 129:9-

17. The EDFA preamplifier arrangement in DeSalvo exists to avoid

“demultiplexing losses.” But DeSalvo preamplifies the signal before passing it

through the bandpass filter to counter losses, not after demultiplexing as Petitioners

propose to modify Choy. Ex. 2033, ¶¶80, 84-85, 87. Accordingly, Petitioners’

“demultiplexing losses” rationale for modifying Choy’s LRC does not support

incorporating an EDFA preamplifier to Choy’s LRC, between connector 54 and

PINFET detector 56.

             c)    Petitioners’ rationale—to benefit “large channel count and
                   high data rate systems” fails because Choy’s LRC operates
                   on a single channel
      For similar reasons, Choy’s LRC would not benefit from a “large channel

count and high data rate,” as Choy’s LRC employs single channel input and output

signals. Choy purposefully uses different LRCs each outputting to a multiplexer to

provide a large channel count. See Choy, 3:1-3, 4:42. Choy makes clear that if


                                         -57-
IPR2018-00070 Patent Owner’s Response

additional channels were desired, additional LRC/IOC pairs would be added at

both the transmit and receive nodes of the WDM system. Ex. 2033, ¶89.

Accordingly, a POSITA seeking to increase the channel count of Choy’s LRC

would not have found an EDFA preamplifier, added to each LRC, as a solution.

            d)     Petitioners’ rationale—to allow “increased transmission
                   distances”—fails because Choy’s LRCs Communicate Short
                   Distances, Directly with Other Cards Within Choy’s Unit
      Petitioners’ “increased transmission distances” rationale also fails. A single

channel signal on Choy’s LRC is provided directly to other components within

Choy’s device. As shown below, the LRC cards exist within Choy’s unit and

transmit data between Choy’s IOCs and grating (Fig. 1, emphasis added):




      Further, Choy already discloses a solution for increasing a transmission

range, and suggests use of “an erbium-doped optical fiber 28 to increase the range
                                       -58-
IPR2018-00070 Patent Owner’s Response

of transmission and the maximum bit rate,” (Choy, 10:1-2), which would be

interpreted by a POSITA as an EDFA repeater along the fiber 28. Ex. 2033, ¶88.

Choy also discloses an amplifier 58 in LRC 20 to amplify the output of Choy’s

optical detector 56 (which may be a PINFET). Choy, 6:27-30; Ex. 2033, ¶¶86-87.

      Additionally, a POSITA seeking to increase the transmission range of

Choy’s WDM system would not have waited until after the received signal was

demultiplexed by the grating, and the demultiplexed signals were distributed to

their corresponding LRCs before amplifying the signals. Ex. 2033, ¶¶86-87.

      Accordingly, there is no reason that a POSITA would have modified Choy’s

LRC to include preamplification as a technique for providing “increased

transmission distance” within the unit of Choy.

            e)     Petitioners’ rationale—to allow “‘PIN detectors to be
                   used’”—fails as Choy has PINFET detectors.
      With regard to Petitioners’ final rationale, to allow “‘PIN detectors to be

used,’” Choy’s LRC uses a PINFET detector 56 or avalanche detector. As Dr.

MacFarlane confirmed at deposition (to the best of his recollection (see Ex. 2032,

199:2-120:5)) and as Dr. Goossen confirmed, a PINFET detector 56 includes

detection and amplification functionality. See Ex. 2032, 117:16-118:13; Ex. 2033,

¶82. An avalanche detector also boosts the gain of the incoming signal, although

Dr. MacFarlane was not familiar with an avalanche detector’s operation. Ex. 2032,

119:2-120:5; Ex. 2033, ¶82.

                                        -59-
IPR2018-00070 Patent Owner’s Response

      DeSalvo discloses the use of an EDFA amplifier in lieu of a

detector/amplifier module such as an avalanche detector. As Dr. Goossen

explains, a POSITA would not have been motivated to add an EDFA preamplifier

to Choy’s LRC where that LRC already included a detector possessing

amplification capabilities. Ex. 2033, ¶¶82-83.

      Further, such an argument is legally unsound. The Board has frequently

confirmed that a combination may be improper if the element added from the

second reference is already present (or if its functionality is already present) in the

first reference. See TRW Automotive U.S. LLC v. Magna Electronics, Inc.,

IPR2015-00972, slip op. at 15, 17 (PTAB Sept. 16, 2015) (Paper 9) (finding no

reason to combine where “the camera in [the ’094 patent] already is mounted to the

windshield using a bracket and does not require the direct optical coupling

provided by the fastening device in [the ’633 patent]”); see also Stryker Corp. v.

Karl Storz Endoscopy America, Inc., IPR2015-00764, slip op. at 13 (PTAB Sept. 2,

2015) (Paper 13) (“[W]e fail to see, and Petitioner does not adequately explain,

why it would be obvious to add a translator to redundantly perform the function

that Petitioner maintains is performed by the interconnect devices and network

computer located within the surgical network.”).

      Accordingly, there is no need to add DeSalvo’s EDFA preamplifier to

provide an amplification feature already found in Choy.

                                         -60-
IPR2018-00070 Patent Owner’s Response

      Petitioners’ proposed addition of Takahashi’s structures, sought to satisfy

the “energy level detector” elements of claims 1 and 14, similarly fail. Petitioners

add these elements for no other reason than to control the EDFA proposed to be

added to Choy’s LRC in view of DeSalvo. Pet., 16-19. As there is no need for an

EDFA in Choy’s LRC, there is no need to add the structures of Takahashi to

Choy’s LRC.

      As the Petition provides no valid reason to combine Choy with DeSalvo,

Petitioners’ challenges based on Choy, DeSalvo, and Takahashi fail, and claims 1-

12 and 14-24 survive against the challenges based on these references. Ex. 2033,

¶¶69-98.

           2.   Ground 2c Fails Because Petitioners Fail to Show Why a
                POSITA Would Have Used Phase-Modulation of Input Data in
                the Proposed Combination of Choy, DeSalvo, and Takahashi
      Ground 2c challenges dependent claims 3, 4, 10, 17, and 18, which each

require phase-modulation of optical signals. See Ex. 2101, 15.

      Petitioners do not contend that Choy, DeSalvo, or Takahashi discloses phase

modulation. Instead, Petitioners cite to Fatehi to show that “phase modulation was

known to those of skill to be used by external modulators.” Pet., 61. But Choy

discloses intensity (or amplitude) modulation, as confirmed by Dr. MacFarlane at

deposition. Specifically, at deposition, Dr. MacFarlane was asked about Choy’s

disclosure at 9:20-24, and after evaluating this disclosure, he concluded that Choy


                                        -61-
IPR2018-00070 Patent Owner’s Response

is disclosing that its WDM system uses intensity or amplitude modulation. Ex.

2032, 122:9-123:11.

      In view of this teaching, Petitioners do not cite to any reason why a POSITA

would modify Choy to use phase modulation. Pet., 61-62. The closest Petitioners

come to an attempted motivation is found in the statement, “Fatehi notes that ‘the

use of an external modulator enables the phase of the light from the laser to be

preserved,’ such as ‘in systems which utilize phase shift keying (PSK) modulation

techniques.’” But the presence of an “external modulator” is a feature that

Petitioners contend is already found in Choy (see Pet., 61 (“it was well-known to

use external modulation, as contemplated by Choy”)). And the mere existence of

phase modulation does not provide a motivation to incorporate phase modulation

into Choy. Indeed, an obviousness analysis requires more than common

technology and even more than a possibility that two references could be

combined. As the Federal Circuit has held, just because a POSITA could have

combined two references does not mean that a POSITA would have combined

them. Personal Web Technologies, LLC v. Apple, Inc., 848 F.3d 987, 993–94 (Fed.

Cir. 2017). Thus, Petitioners have provided no motivation to provide Choy with

external modulation based on Fatehi.




                                        -62-
IPR2018-00070 Patent Owner’s Response

          3.    Ground 2a Fails as Petitioners’ Proposed Combination Fails to
                Show a “Linear or Logarithmic Amplifier Scaling an Output”
                of a Photodiode, as Required by Claims 5 and 19
      Petitioners’ challenge to dependent claims 5 and 19 based on Choy,

DeSalvo, and Takahashi also fails. As already introduced above, claim 5, which

depends from claim 1, and claim 19, which depends from claim 14, each require “a

photodiode and a linear or logarithmic amplifier scaling an output of the

photodiode.”

      Petitioners’ analysis directs the Board to Takahashi’s FIG. 9 and its

“calculation circuit 16.” Pet., 64. Petitioners contend that “calculation circuit 16

includes an ‘operational amplifier 48’ (yellow) to perform subtraction on the

optical signals input to the calculation means.” Id. (emphasis added).

      Putting aside whether Petitioners have adequately established that the input

to operational amplifier 48 are optical signals, Petitioners have not established that

the operational amplifier is a “linear or logarithmic amplifier” or that the signals

input to the operational amplifier are “scaled.” Instead, Petitioners contend that

“linear subtraction” is performed, without attempting to link “linear subtraction” to

a “linear or logarithmic amplifier” or “scaling.” Petitioners’ declarant similarly

fails to make such a showing. See Ex. 1202, ¶244 (asserting that “subtraction is a

[linear] operation” and paraphrasing the Petition). Thus, Petitioners have not

adequately shown the presence of “a linear or logarithmic amplifier scaling an


                                         -63-
IPR2018-00070 Patent Owner’s Response

output of the photodiode,” as recited in claims 5 and 19.

         Accordingly, Petitioners’ challenge based on Choy, DeSalvo, and Takahashi

fail, and claims 5 and 19 must survive this challenge.

         C.    Petitioners’ Challenges Fail to Account for the Examiner’s
               Decision to Allow the ’898 Patent Over Chikama and Choy
         The Chikama and Choy references were relied upon by Petitioners in all

Grounds asserted in their Petition. However, Petitioners’ have failed to inform the

Board of the examiner’s consideration13 of the Chikama and Choy references

during prosecution of the ’898 patent. Chikama and Choy were considered by the

same USPTO patent examiner during prosecution of the ’327 and ’511 patents,

parents to the ’898 patent, after having been disclosed by the applicant to the

USPTO patent examiner via an information disclosure statement.

         Petitioners incorrectly contend that none of the references “was considered

by the Examiner during prosecution of ’898 Patent.” Pet., 20, 43. In reality, each

of the Grounds includes references already considered by the Examiner, and the

’898 patent was allowed over those references. According to USPTO examination

policy, “[t]he examiner of the continuing application will consider information


13
     The examiner for the ’898 patent, Dzung D. Tran, also examined parent patents

to the ’898 patent, including the ’327 patent and the ’511 patent. Ex. 1201, 1; Ex.

2015, 1; Ex. 2016, 1.

                                          -64-
IPR2018-00070 Patent Owner’s Response

which has been considered by the Office in the parent application.” M.P.E.P. §

609.02 (Rev. March 2014). From Grounds 1a and 1b, Chikama is cited on the face

of the ’327 patent (Ex. 2014, 2), and was submitted in an IDS by the applicant and

considered by the Examiner during prosecution. See Ex. 2001, 263, 377. From

Grounds 2a, 2b, and 2c, the primary reference relied upon by Petitioners, Choy,

was considered by the Examiner, and the ’898 patent was allowed over Choy. See

Ex. 2001, 165, 180. In essence, by arguing that Chikama and Choy were not

considered by the Examiner, Petitioners are accusing the Examiner of failing to

abide by USPTO examination policy without any evidence to support such

accusation.

      Consistent with Petitioners’ failure to recognize that Chikama and Choy

were considered by the Examiner, Petitioners fail to address this prosecution

history in their Petition, and they make no attempt to show that their interpretation

of Chikama or Choy is different than how the Examiner interpreted Chikama and

Choy when allowing the ’898 patent to issue over these references.

V.    RETROACTIVE APPLICATION OF INTER PARTES REVIEW ON
      PRE-AIA PATENTS IS CONSTITUTIONALLY IMPERMISSIBLE
      At the time Patent Owner’s patent issued, the express provisions of the

Patent Act did not make patents revocable through inter partes review. The

Supreme Court’s decision in Oil States Energy Services, LLC v. Greene’s Energy

Group, LLC, 138 S. Ct. 1365 (2018) does not resolve the constitutionality of using

                                        -65-
IPR2018-00070 Patent Owner’s Response

inter partes review to extinguish a pre-AIA patent such as the ’898 patent.

Retroactively subjecting Patent Owner’s vested patent rights to new

qualifications—including possible cancelation by a newly constituted, non-Article

III body operating under new statutes, rules, and procedures, including procedures

contrary to 35 U.S.C. § 282(a)—presents a constitutional concern sufficient to

preclude invalidation of the claims.

VI.   CONCLUSION
      For the reasons presented above, all of the Petition’s grounds challenging the

validity of the ’898 patent claims are improperly supported, and the patentability of

claims 1-25 should be confirmed by final written decision.


Dated: August 29, 2018                 /s/ Wayne M. Helge
                                       Wayne M. Helge (Reg. No. 56,905)
                                       James T. Wilson (Reg. No. 41,439)
                                       Aldo Noto (Reg. No. 35,628)
                                       DAVIDSON BERQUIST JACKSON &
                                       GOWDEY, LLP
                                       8300 Greensboro Dr., Suite 500
                                       McLean, VA 22102
                                       Telephone: (571) 765-7700
                                       Fax : (571) 765-7200
                                       Email: whelge@dbjg.com
                                       Email: jwilson@dbjg.com
                                       Email: anoto@dbjg.com

                                       Counsel for Patent Owner




                                        -66-
IPR2018-00070 Patent Owner’s Response

                     CERTIFICATE OF WORD COUNT

      The undersigned certifies that the foregoing PATENT OWNER’S

RESPONSE complies with the type-volume limitation in 37 C.F.R. § 42.24(b)(2).

According to the word-processing system’s word count, the brief contains 13,874

words, excluding the parts of the brief exempted by 37 C.F.R. § 42.24(a).

                                       By:    /s/ Wayne M. Helge
                                              Wayne M. Helge (Reg. No. 56,905)
                                              Attorney for Patent Owner




                                       -67-
IPR2018-00070 Patent Owner’s Response

                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that this PATENT OWNER’S RESPONSE

and Exhibits were served to Petitioners by serving the correspondence email

addresses of record as follows:

W. Karl Renner (Reg. No. 41,265)              Thomas K. Pratt (Reg. No. 37,210)
Joseph V. Colaianni, Jr. (Reg. No. 39,948)    Banner & Witcoff, Ltd.
Roberto Devoto (Reg. No. 55,108)              10 South Wacker Dr., Suite 3000
Ayan Roy-Chowdhury (Reg. No. 72,483)          Chicago, IL 60606
Linhong Zhang (Reg. No. 64,749)               CoriantIPRservice@bannerwitcoff.com
Fish & Richardson
3200 RBC Plaza                                S. Benjamin Pleune (Reg. No. 52,421)
60 South Sixth Street                         John D. Haynes (Reg. No. 44,754)
Minneapolis, MN 55402                         M. Scott Stevens (Reg. No. 54,762)
IPR21141-0012IP1@fr.com                       Chris Ziegler (Reg. No. 71,676)
PTABInbound@fr.com                            Alston & Bird LLP
                                              101 South Tryon Street, Suite 4000
Matthew D. Satchwell (Reg. No. 58,870)        Charlotte, NC, 28280-4000
DLA Piper LLP                                 ben.pleune@alston.com
444 West Lake Street, Suite 900               ALU.1302@alston.com
Chicago, IL 60606
matthew.satchwell@dlapiper.com                David M. Airan (Reg. No. 38,811)
                                              Leydig, Voit and Mayer, Ltd.
Joseph E. Palys (Reg. No. 46,508)             Two Prudential Plaza, Suite 4900,
Paul Hastings LLP                             180 North Stetson Avenue,
875 15th St. N.W.                             Chicago, Illinois 60601-6731
Washington, D.C., 20005                       dairan@leydig.com
PH-Ciena-Oyster-IPR@paulhastings.com


Dated: August 29, 2018                        /s/ Wayne M. Helge
                                              Wayne M. Helge (Reg. No. 56,905)
                                              Attorney for Patent Owner




                                       -68-
